                                                           1 Eric Andrew Mercer, State Bar No. 248707
                                                             LAW OFFICE OF ERIC ANDREW MERCER
                                                           2 770 L Street, Suite 950
                                                             Sacramento, CA 95814
                                                           3 Telephone:     (916) 361-6022
                                                             Facsimile:     (916) 361-6023
                                                           4 Email: eric@ericmercerlaw.com

                                                           5 Attorney for Plaintiff Debra London

                                                           6 Leigh O. Curran (#173322)
                                                              lcurran@afrct.com
                                                           7 D. Dennis La (#237927)
                                                              dla@afrct.com
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8 ANGLIN, FLEWELLING, RASMUSSEN,
                                                             CAMPBELL & TRYTTEN LLP
                                                           9 301 N. Lake Ave, Suite 1100
                                                             Pasadena, CA 91101-4158
                                                          10 Telephone: (626) 535-1900
                                                             Facsimile: (626) 577-7764
                                                          11
                                                             Attorneys for Defendant
                                                          12 WELLS FARGO BANK, N.A.
                                                             (“Wells Fargo”)
                                                          13

                                                          14                                 UNITED STATES DISTRICT COURT
                                                          15                                EASTERN DISTRICT OF CALIFORNIA
                                                          16

                                                          17    DEBRA LONDON, an individual,                     No. 2:17-CV-00687-KJM-AC
                                                          18
                                                                               Plaintiff,
                                                                                                                  JOINT STIPULATION AND ORDER TO
                                                          19
                                                                       v.                                         CONTINUE SETTLEMENT
                                                          20                                                      CONFERENCE
                                                                WELLS FARGO BANK, N.A.; and DOES 1
                                                          21    through 10 inclusive,
                                                          22
                                                                               Defendants.
                                                          23

                                                          24

                                                          25           JOINT STIPULATION TO CONTINUE SETTLEMENT CONFERENCE

                                                          26          Plaintiff Debra London (“Plaintiff”) and defendant Wells Fargo Bank, N.A. (“Wells
                                                          27 Fargo”) (collectively referred to as the “Parties”), by and through their respective counsel of

                                                          28

                                                                                                                                CASE NO.:. 2:17-CV-00687-KJM-AC
                                                           1 record, hereby stipulate to and jointly move this Court for an order continuing the Settlement

                                                           2 Conference currently set for January 23, 2019 as follows:

                                                           3          1.     WHEREAS, the Settlement Conference was originally scheduled for October 24,
                                                           4 2018 in this action (Dkt. 35);

                                                           5          2.     WHEREAS, on October 19, 2018, the Court entered a Minute Order taking the
                                                           6 Settlement Conference off-calendar (Dkt. 50): “Pursuant to email communication from plaintiff's

                                                           7 counsel of October 17, 2018, regarding continuance of the scheduled settlement conference of
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8 October 24, 2018 in this matter, the informal telephonic conference of October 19, 2018 at 4:00

                                                           9 p.m. and Settlement Conference scheduled for October 24, 2018 at 10:00 a.m. before Magistrate
                                                          10 Judge Deborah Barnes are vacated pending both matters being reset at a later date”;

                                                          11          3.     WHEREAS, the Parties met and conferred regarding a new date for the
                                                          12 Settlement Conference and filed a joint stipulation on November 14, 2018 requesting that the

                                                          13 conference “with Judge Deborah L. Barnes be continued to January 7, 8, 9, or 10, 2019; or a date

                                                          14 as soon thereafter as Judge Barnes is available” (Dkt. 52);

                                                          15          4.     WHEREAS, on November 27, 2018, the Court entered the Stipulation and set the
                                                          16 Settlement Conference for January 23, 2019 (Dkt. 54);

                                                          17          5.     WHEREAS, counsel for Wells Fargo is unavailable on January 23, 2019 due to a
                                                          18 trial commencing on Friday January 25, 2019 in San Diego County Superior Court;

                                                          19          6.     WHEREAS, the Parties received alternative dates for the Settlement Conference
                                                          20 from Judge Barnes’ Courtroom Deputy for February 13, 20, or 27, 2019;

                                                          21          7.     WHEREAS, the Parties met and conferred and request that the Settlement
                                                          22 Conference be continued to February 20, 2019 at 10:00 a.m. with Judge Deborah L. Barnes, or

                                                          23 alternatively, to February 27, 2019;

                                                          24          IT IS SO STIPULATED.
                                                          25                                               Respectfully submitted,
                                                          26
                                                          27

                                                          28

                                                                                                                               CASE NO.:. 2:17-CV-00687-KJM-AC
                                                           1                             LAW OFFICE OF ERIC ANDREW MERCER
                                                           2 Dated: December 5, 2018     By: /s/ Eric Andrew Mercer, Esq.
                                                                                         Eric Andrew Mercer, Esq.
                                                           3
                                                                                         Attorney for Plaintiff,
                                                           4                             Debra London

                                                           5

                                                           6
                                                                                         ANGLIN, FLEWELLING, RASMUSSEN,
                                                           7                             CAMPBELL & TRYTTEN LLP
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8
                                                               Dated: December 5, 2018   By: /s/ D. Dennis La, Esq.
                                                           9                             D. Dennis La
                                                          10                             dla@afrct.com
                                                                                         Attorneys for Defendant,
                                                          11                             WELLS FARGO BANK, N.A.
                                                                                         (“Wells Fargo”)
                                                          12

                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26
                                                          27

                                                          28

                                                                                                           CASE NO.:. 2:17-CV-00687-KJM-AC
                                                           1                                                    ORDER
                                                           2           Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the January 23, 2019
                                                           3 Settlement Conference is continued to February 27, 2019 at 10:00 a.m. in Courtroom No. 27

                                                           4 before the undersigned.

                                                           5 Dated: January 18, 2019

                                                           6

                                                           7
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8

                                                           9
                                                          10

                                                          11

                                                          12

                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19
                                                          20

                                                          21

                                                          22 DLB:6
                                                               DB\orders\orders.civil\london0687.stip.cont.sc
                                                          23

                                                          24

                                                          25

                                                          26
                                                          27

                                                          28

                                                                                                                            CASE NO.:. 2:17-CV-00687-KJM-AC
